THIS NOTE (AS DEFINED BELOW) IS ISSUED IN EXCHANGE FOR (WITHOUT ANY ADDITIONAL
CONSIDERATION) THE FIRST EXCHANGE NOTE (AS DEFINED BELOW). FOR PURPOSES OF RULE
144, THIS NOTE SHALL BE DEEMED TO HAVE BEEN ISSUED ON AUGUST 12, 2015.




CONVERTIBLE PROMISSORY NOTE




U.S. $81,631.88

“Original Issue Date”: August 12, 2015




FOR VALUE RECEIVED, VAPOR HUB INTERNATIONAL INC., a Nevada corporation
(“Borrower”), promises to pay in lawful money of the United States of America to
the order of ILIAD RESEARCH AND TRADING, L.P., a Utah limited partnership, or
its successors or assigns (“Lender”), the principal sum of $81,631.88, together
with all other amounts due under this Convertible Promissory Note (this “Note”).
This Note is issued pursuant to that certain Exchange Agreement with an
effective date of July 15, 2016 (the “Exchange Date”), as the same may be
amended from time to time (the “Exchange Agreement”), by and between Borrower
and Lender, pursuant to which Lender exchanged the First Exchange Note (as
defined in the Exchange Agreement) for this Note, pursuant to Section 3(a)(9) of
the Securities Act of 1933, as amended.

1.

TRANSACTION DOCUMENTS. Borrower and Lender agree that the terms and provisions
of the Purchase Agreement (as defined in the Exchange Agreement) and the other
Transaction Documents (as defined in the Purchase Agreement) shall be deemed to
apply in all respects to this Note. All references in the Purchase Agreement and
the other Transaction Documents to the term “Note” shall be deemed to mean and
refer to this Note and not the Original Note (as defined in the Exchange
Agreement) or the First Exchange Note. Capitalized terms not defined herein
shall have the same meaning as set forth in the Exchange Agreement.

2.

PAYMENT. Borrower shall pay to Lender the entire remaining outstanding balance
of this Note (the “Outstanding Balance”) in cash on or before July 15, 2017 (the
“Maturity Date”). Borrower will make all payments of sums due hereunder to
Lender at Lender’s address set forth in the Purchase Agreement, or at such other
place as Lender may designate in writing. Unless otherwise agreed or required by
applicable law, payments will be applied first to any unpaid collection costs
and late charges, then to accrued interest and finally to principal.

3.

INTEREST. Interest shall accrue on the Outstanding Balance of this Note at the
rate of ten percent (10%) per annum from the Exchange Date until the same is
paid in full; provided, however, that upon the occurrence of an Event of Default
(as defined below), the Outstanding Balance of this Note shall, upon written
notice from Lender to Borrower, bear interest at the lesser of the rate of
eighteen percent (18%) per annum or the maximum rate permitted by applicable
law, and calculated on the basis of a 360-day year, from the date the applicable
Event of Default occurred until paid.

4.

EXCHANGE FEE; ORIGINAL ISSUE DISCOUNT; TRANSACTION EXPENSES. As set forth in the
Exchange Agreement, Borrower agreed to pay an Exchange Fee (as defined in the
Exchange Agreement) in the amount of $2,500.00, which Exchange Fee is included
in the principal balance of this Note and is fully earned as of the Exchange
Date. In addition, in connection with the Original Note, Borrower agreed to pay
$40,000.00 as an original issue discount and $5,000.00 to Lender to cover
Lender’s legal fees, accounting costs, due diligence, monitoring and other
transaction costs incurred in connection with the purchase and sale of the
Original Note, all of which amounts were included in the initial principal
balance of the Original Note and are included in the initial principal balance
of this Note, and all of which amounts are fully earned and payable as of the
date hereof. Last, in connection with the First Exchange Note, Borrower agreed
to pay an exchange fee in the amount of $24,750.00 to Lender, which amount was
included in the initial principal balance of the First Exchange











--------------------------------------------------------------------------------

Note and is included in the initial principal balance of this Note, and which
amount is fully earned and payable as of the date hereof.

5.

PREPAYMENT. Borrower may pay without penalty all or a portion of the amounts
owed earlier than they are due. Early payments of less than all principal, fees
and interest outstanding will not, unless agreed to by Lender in writing,
relieve Borrower of any of Borrower’s obligations hereunder.

6.

CONVERSIONS.

6.1.

Conversion Price. Subject to the adjustments set forth herein, the conversion
price (the “Conversion Price”) for each Conversion (as defined below) shall be
equal to 70% (the “Conversion Factor”) multiplied by the average of the three
(3) lowest Closing Bid Prices in the twenty (20) Trading Days immediately
preceding the applicable Conversion.

6.2.

Conversions. Lender has the right at any time until the Outstanding Balance has
been paid in full, at its election, to convert (each instance of conversion is
referred to herein as a “Conversion”) all or any part of the Outstanding Balance
into shares (“Conversion Shares”) of fully paid and non-assessable common stock,
$0.001 par value per share (“Common Stock”), of Borrower as per the following
conversion formula: the number of Conversion Shares equals the amount being
converted (the “Conversion Amount”) divided by the Conversion Price. Conversion
notices in the form attached hereto as Exhibit A (each, a “Conversion Notice”)
may be effectively delivered to Borrower by any method of Lender’s choice
(including but not limited to facsimile, email, mail, overnight courier, or
personal delivery), and all Conversions shall be cashless and not require
further payment from Lender. Borrower shall deliver the Conversion Shares from
any Conversion to Lender in accordance with Section 6.4 below.

6.3.

Cash Payment Option. Upon receipt of a Conversion Notice, Borrower shall have
the option, but not the obligation, to pay the applicable Conversion Amount in
cash in lieu of delivering the Conversion Shares set forth in the applicable
Conversion Notice (the “Cash Payment Option”). Borrower may exercise the Cash
Payment Option by delivering the applicable Conversion Amount via wire transfer
of immediately available funds to the account designated by Lender within two
(2) business days of Borrower’s receipt of the Conversion Notice. In the event
Borrower does not deliver the applicable Conversion Amount within such two (2)
business day period, Borrower will be deemed to have elected not to exercise its
Cash Payment Option and shall be obligated to deliver the applicable Conversion
Shares in accordance with Section 6.4 below.    

6.4.

Method of Conversion Share Delivery. In the event Borrower elects not to
exercise its Cash Payment Option, on or before the close of business on the
third (3rd) Trading Day following the delivery of a Conversion Notice (the
“Delivery Date”), Borrower shall, provided it is DWAC Eligible (as defined
below) at such time, deliver or cause its transfer agent to deliver the
Conversion Shares electronically via DWAC (as defined below) to the account
designated by Lender in the Conversion Notice. If Borrower is not DWAC Eligible,
it shall deliver to Lender or its broker (as designated in the Conversion
Notice), via reputable overnight courier, a certificate representing the number
of shares of Common Stock equal to the number of Conversion Shares to which
Lender shall be entitled, registered in the name of Lender or its designee. For
the avoidance of doubt, Borrower has not met its obligation to deliver
Conversion Shares by the Delivery Date unless Lender or its broker, as
applicable, has actually received the certificate representing the Conversion
Shares no later than the close of business on the Delivery Date pursuant to the
terms set forth above. Moreover, and notwithstanding anything to the contrary
herein or in any other Transaction Document, in the event Borrower or its
transfer agent refuses to deliver the Conversion Shares to Lender on grounds
that such issuance is in violation of Rule 144, Borrower shall deliver or cause
its transfer agent to deliver the Conversion Shares to Lender with a restricted
securities legend, but otherwise in accordance with the provisions of this
Section 6.3. In conjunction therewith, Borrower will also deliver to Lender a
written opinion from its





2







--------------------------------------------------------------------------------

counsel or its transfer agent’s counsel opining as to why the issuance of the
Conversion Shares violates Rule 144.

6.5.

Ownership Limitation. Notwithstanding anything to the contrary contained in this
Note or the other Transaction Documents, if at any time Lender shall or would be
issued shares of Common Stock under any of the Transaction Documents, but such
issuance would cause Lender (together with its affiliates) to beneficially own a
number of shares exceeding 9.99% of the number of shares of Common Stock
outstanding on such date (including for such purpose the shares of Common Stock
issuable upon such issuance) (the “Maximum Percentage”), then Borrower must not
issue to Lender shares of Common Stock which would exceed the Maximum
Percentage. For purposes of this section, beneficial ownership of Common Stock
will be determined pursuant to Section 13(d) of the Securities Exchange Act of
1934, as amended. The shares of Common Stock issuable to Lender that would cause
the Maximum Percentage to be exceeded are referred to herein as the “Ownership
Limitation Shares”. Borrower will reserve the Ownership Limitation Shares for
the exclusive benefit of Lender. From time to time, Lender may notify Borrower
in writing of the number of the Ownership Limitation Shares that may be issued
to Lender without causing Lender to exceed the Maximum Percentage. Upon receipt
of such notice, Borrower shall be unconditionally obligated to immediately issue
such designated shares to Lender, with a corresponding reduction in the number
of the Ownership Limitation Shares. By written notice to Borrower, Lender may
increase, decrease or waive the Maximum Percentage as to itself but any such
waiver will not be effective until the 61st day after delivery thereof. The
foregoing 61-day notice requirement is enforceable, unconditional and
non-waivable and shall apply to all affiliates and assigns of Lender.

6.6.

Certain Definitions. Certain terms used in this Section 6 are defined as
follows:

(a)

“Bloomberg” means Bloomberg L.P. (or if that service is not then reporting the
relevant information regarding the Common Stock, a comparable reporting service
of national reputation selected by Lender and reasonably satisfactory to
Borrower).

(b)

“Closing Bid Price” and “Closing Trade Price” means the last closing bid price
and last closing trade price, respectively, for the Common Stock on its
principal market, as reported by Bloomberg, or, if its principal market begins
to operate on an extended hours basis and does not designate the closing bid
price or the closing trade price (as the case may be) then the last bid price or
last trade price, respectively, of the Common Stock prior to 4:00:00 p.m., New
York time, as reported by Bloomberg, or, if its principal market is not the
principal securities exchange or trading market for the Common Stock, the last
closing bid price or last trade price, respectively, of the Common Stock on the
principal securities exchange or trading market where the Common Stock is listed
or traded as reported by Bloomberg, or if the foregoing do not apply, the last
closing bid price or last trade price, respectively, of the Common Stock in the
over-the-counter market on the electronic bulletin board for the Common Stock as
reported by Bloomberg, or, if no closing bid price or last trade price,
respectively, is reported for the Common Stock by Bloomberg, the average of the
bid prices, or the ask prices, respectively, of any market makers for the Common
Stock as reported by OTC Markets Group, Inc., and any successor thereto.

(c)

 “DTC” means the Depository Trust Company or any successor thereto.

(d)

“DTC/FAST Program” means DTC’s Fast Automated Securities Transfer program.

(e)

“DWAC” means the DTC’s Deposit/Withdrawal at Custodian system.

(f)

“DWAC Eligible” means that (i) Borrower’s Common Stock is eligible at DTC for
full services pursuant to DTC’s operational arrangements, including without
limitation transfer through DTC’s DWAC system, (ii) Borrower has been approved
(without revocation) by DTC’s





3







--------------------------------------------------------------------------------

underwriting department, (iii) Borrower’s transfer agent is approved as an agent
in the DTC/FAST Program, (iv) the Conversion Shares are otherwise eligible for
delivery via DWAC; (v) Borrower has previously delivered all Conversion Shares
to Lender via DWAC; and (vi) Borrower’s transfer agent does not have a policy
prohibiting or limiting delivery of the Conversion Shares via DWAC.

(g)

“Free Trading” means that (i) the Conversion Shares have been cleared and
approved for public resale by the compliance departments of Lender’s brokerage
firm and the clearing firm servicing such brokerage, and (ii) such Conversion
Shares are held in the name of the clearing firm servicing Lender’s brokerage
firm and have been deposited into such clearing firm’s account for the benefit
of Lender.

(h)

“Trading Day” means any day on which the New York Stock Exchange is open for
trading.

7.

EVENT OF DEFAULT. The occurrence and continuance of any of the following shall
constitute an “Event of Default” under this Note:

7.1.

Failure to Pay. Borrower shall fail to pay when due, whether at stated maturity,
upon acceleration or otherwise, any principal or interest payment, or any other
payment required under the terms of this Note on the date due.  

7.2.

Failure to Deliver Conversion Shares. Borrower shall fail to deliver any
Conversion Shares to Lender in accordance with the terms hereof.

7.3.

Breaches of Covenants. Borrower or any other person or entity fails to comply
with or to perform when due any other term, obligation, covenant, or condition
contained in this Note, in the Purchase Agreement, in the Exchange Agreement,
any other Transaction Document, or in any other agreement securing payment of
this Note and such failure to comply or perform when due is not cured within
three (3) days of the initial occurrence of such failure to comply or perform
when due.

7.4.

Representations and Warranties. Any representation or warranty made by Borrower
to Lender in this Note, the Purchase Agreement, the Exchange Agreement, any
other Transaction Document, or any related agreement shall be materially false,
incorrect, incomplete or misleading in any material respect when made or
furnished.

7.5.

Voluntary Bankruptcy or Insolvency Proceedings. Borrower shall (i) apply for or
consent to the appointment of a receiver, trustee, liquidator or custodian of
itself or of all or a substantial part of its property, (ii) be unable, or admit
in writing its inability, to pay its debts generally as they mature, (iii) make
a general assignment for the benefit of its or any of its creditors, (iv) be
dissolved or liquidated, or (v) commence a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect or consent to any such relief or to the appointment of or taking
possession of its property by any official in an involuntary case or other
proceeding commenced against it.

7.6.

Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the
appointment of a receiver, trustee, liquidator, or custodian of Borrower or of
all or a substantial part of its property, or an involuntary case or other
proceedings seeking liquidation, reorganization, or other relief with respect to
Borrower or its debts under any bankruptcy, insolvency or other similar law now
or hereafter in effect shall be commenced and an order for relief entered or
such proceeding shall not be dismissed or discharged within sixty (60) days of
commencement.





4







--------------------------------------------------------------------------------



7.7.

Government Action. If any governmental or regulatory authority takes or
institutes any action that will materially affect Borrower’s financial
condition, operations or ability to pay or perform Borrower’s obligations under
this Note.

7.8.

Judgment. A judgment or judgments for the payment of money in excess of the sum
of $100,000.00 in the aggregate shall be rendered against Borrower and either
(i) the judgment creditor executes on such judgment or (ii) such judgment
remains unpaid or undischarged for more than sixty (60) days from the date of
entry thereof or such longer period during which execution of such judgment
shall be stayed during an appeal from such judgment.

7.9.

Attachment. Any execution or attachment shall be issued whereby any substantial
part of the property of Borrower shall be taken or attempted to be taken and the
same shall not have been vacated or stayed within thirty (30) days after the
issuance thereof.

7.10.

Failure to Make Required Filings. Borrower shall become delinquent in its filing
requirements as a fully-reporting issuer registered with the United States
Securities and Exchange Commission.

7.11.

Trading Suspension. Trading in Borrower’s Common Stock shall be suspended,
halted, frozen, chilled, reach zero bid or shall otherwise cease trading on
Borrower’s principal trading market.

7.12.

Cross Default. Borrower breaches or any event of default occurs under any term
or provision of any Other Agreement (as defined hereafter), which breach or
default, if capable of being cured, is not cured within ten (10) days following
delivery of written notice of such breach or default by Lender to Borrower. For
purposes hereof, “Other Agreement” means collectively, (i) all existing and
future agreements and instruments between, among or by Borrower (or an
affiliate), on the one hand, and Lender (or an affiliate), on the other hand,
and (ii) any financing agreement or a material agreement that affects Borrower’s
ongoing business operations, excluding in both cases the Transaction Documents.

7.13.

Share Reserve.  Borrower shall fail to maintain the Share Reserve as required by
the Exchange Agreement.

8.

ACCELERATION; REMEDIES.

8.1.

At any time following the occurrence of an Event of Default (other than an Event
of Default referred to in Sections 7.5 and 7.6), Lender may, by written notice
to Borrower, declare all unpaid principal, plus all accrued interest and other
amounts due hereunder to be immediately due and payable at the Mandatory Default
Amount (as defined below) without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived, anything contained
herein to the contrary notwithstanding. Upon the occurrence or existence of any
Event of Default described in Sections 7.5 and 7.6, immediately and without
notice, all outstanding unpaid principal, plus all accrued interest and other
amounts due hereunder shall automatically become immediately due and payable at
the Mandatory Default Amount, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived, anything contained
herein to the contrary notwithstanding. In addition to the foregoing remedies,
upon the occurrence or existence of any Event of Default, Lender may exercise
any other right, power or remedy permitted to it by law, either by suit in
equity or by action at law, or both. For purposes hereof, the term “Mandatory
Default Amount” means an amount equal to 115% of the Outstanding Balance of this
Note as of the date the Event of Default occurred, plus all interest, fees, and
charges that may accrue on such Outstanding Balance thereafter.

8.2.

Upon the occurrence of a Change in Control (as defined below), and without
further notice to Borrower, all unpaid principal, plus all accrued interest and
other amounts due





5







--------------------------------------------------------------------------------

hereunder, shall become immediately due and payable. For purposes hereof, a
“Change in Control” means a sale of all or substantially all of a Borrower’s
assets, or a merger, consolidation, significant equity financing, or other
capital reorganization of Borrower with or into another company; provided
however that a merger, consolidation, significant equity financing, or other
capital reorganization in which the holders of more than fifty percent (50%) of
the equity of Borrower outstanding immediately prior to such transaction
continue to hold (either by the voting securities remaining outstanding or by
being converted into voting securities of the surviving entity) more than fifty
percent (50%) of the total voting power represented by the voting securities of
such Borrower, or such surviving entity, outstanding immediately after such
transaction shall not constitute a Change in Control.

9.

UNCONDITIONAL OBLIGATION; NO OFFSET. Borrower acknowledges that this Note is an
unconditional, valid, binding and enforceable obligation of Borrower not subject
to offset, deduction or counterclaim of any kind. Borrower hereby waives any
rights of offset it now has or may have hereafter against Lender, its successors
and assigns, and agrees to make all payments due hereunder in accordance with
the terms of this Note.

10.

NO USURY. Notwithstanding any other provision contained in this Note or in any
instrument given to evidence the obligations evidenced hereby: (a) the rates of
interest and charges provided for herein and therein shall in no event exceed
the rates and charges which result in interest being charged at a rate equaling
the maximum allowed by law; and (b) if, for any reason whatsoever, Lender ever
receives as interest in connection with the transaction of which this Note is a
part an amount which would result in interest being charged at a rate exceeding
the maximum allowed by law, such amount or portion thereof as would otherwise be
excessive interest shall automatically be applied toward reduction of the unpaid
principal balance then outstanding hereunder and not toward payment of interest.

11.

ATTORNEYS’ FEES. If this Note is placed in the hands of an attorney for
collection or enforcement prior to commencing arbitration or legal proceedings,
or is collected or enforced through any arbitration or legal proceeding, or
Lender otherwise takes action to collect amounts due under this Note or to
enforce the provisions of this Note, then Borrower shall pay the costs incurred
by Lender for such collection, enforcement or action including, without
limitation, reasonable attorneys’ fees and disbursements.

12.

GOVERNING LAW; VENUE. This Note shall be construed and enforced in accordance
with, and all questions concerning the construction, validity, interpretation
and performance of this Note shall be governed by, the internal laws of the
State of Utah, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Utah or any other jurisdictions) that
would cause the application of the laws of any jurisdictions other than the
State of Utah. The provisions set forth in the Purchase Agreement to determine
the proper venue for any disputes are incorporated herein by this reference.

13.

ARBITRATION OF DISPUTES. Borrower agrees that any dispute arising under this
Note shall be subject to the Arbitration Provisions (as defined in the Purchase
Agreement) set forth as an exhibit to the Purchase Agreement.

14.

WAIVERS. Borrower hereby waives presentment, notice of nonpayment, notice of
dishonor, protest, demand and diligence.

15.

LOSS OR MUTILATION. On receipt by Borrower of evidence reasonably satisfactory
to Borrower of the loss, theft, destruction or mutilation of this Note and, in
the case of any such loss, theft or destruction of this Note, on delivery of an
indemnity agreement reasonably satisfactory in form and amount to Borrower or,
in the case of any such mutilation, on surrender and cancellation of such Note,
Borrower at its expense will execute and deliver, in lieu thereof, a new Note of
like tenor.





6







--------------------------------------------------------------------------------



16.

NOTICES. Any notice required or permitted hereunder shall be given in the manner
provided in the subsection titled “Notices” in the Purchase Agreement, the terms
of which are incorporated herein by this reference.

17.

AMENDMENT AND WAIVER. This Note and its terms and conditions may be amended,
waived or modified only in writing by Borrower and Lender.

18.

SEVERABILITY. If any part of this Note is construed to be in violation of any
law, such part shall be modified to achieve the objective of the parties to the
fullest extent permitted and the balance of this Note shall remain in full force
and effect.

19.

ASSIGNMENTS. Borrower may not assign this Note without the prior written consent
of Lender. This Note may be offered, sold, assigned or transferred by Lender
without the consent of Borrower.

20.

FINAL NOTE. This Note, together with the Exchange Agreement and the other
Transaction Documents, contains the complete understanding and agreement of
Borrower and Lender and supersedes all prior representations, warranties,
agreements, arrangements, understandings, and negotiations. THIS NOTE, TOGETHER
WITH THE EXCHANGE AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS, REPRESENTS THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
ANY ALLEGED PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

21.

WAIVER OF JURY TRIAL. BORROWER IRREVOCABLY WAIVES ANY AND ALL RIGHTS IT MAY HAVE
TO DEMAND THAT ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN ANY
WAY RELATED TO THIS NOTE OR THE RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY
JURY. THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS TO DEMAND A TRIAL BY JURY
ARISING UNDER COMMON LAW OR ANY APPLICABLE STATUTE, LAW, RULE OR REGULATION.
FURTHER, BORROWER ACKNOWLEDGES THAT IT KNOWINGLY AND VOLUNTARILY IS WAIVING SUCH
PARTY’S RIGHT TO DEMAND TRIAL BY JURY.

22.

TIME IS OF THE ESSENCE. Time is of the essence of this Note and each and every
provision hereof in which time is an element.

23.

LIQUIDATED DAMAGES. Lender and Borrower agree that in the event Borrower fails
to comply with any of the terms or provisions of this Note, Lender’s damages
would be uncertain and difficult (if not impossible) to accurately estimate
because of the parties’ inability to predict future interest rates and other
relevant factors. Accordingly, Lender and Borrower agree that any fees, balance
adjustments, default interest or other charges assessed under this Note are not
penalties but instead are intended by the parties to be, and shall be deemed,
liquidated damages.

 [Remainder of page intentionally left blank]





7







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Note to be issued as of the date
first set forth above.

BORROWER:

VAPOR HUB INTERNATIONAL INC.







By:

Name:

Title:


























[Signature Page to Convertible Promissory Note]




--------------------------------------------------------------------------------

EXHIBIT A




Iliad Research and Trading, L.P.

303 East Wacker Drive, Suite 1040

Chicago, Illinois 60601




Vapor Hub International Inc.

Date: __________________

      

Attn: _________________

1871 Tapo Street

Simi Valley, California 93063




CONVERSION NOTICE




The above-captioned Lender hereby gives notice to Vapor Hub International Inc.,
a Nevada corporation (the “Borrower”), pursuant to that certain Convertible
Promissory Note made by Borrower in favor of Lender with an original issue date
of August 12, 2015 (the “Note”), that Lender elects to convert the portion of
the Note balance set forth below into fully paid and non-assessable shares of
Common Stock of Borrower as of the date of conversion specified below. Said
conversion shall be based on the Conversion Price set forth below. In the event
of a conflict between this Conversion Notice and the Note, the Note shall
govern, or, in the alternative, at the election of Lender in its sole
discretion, Lender may provide a new form of Conversion Notice to conform to the
Note. Capitalized terms used in this notice without definition shall have the
meanings given to them in the Note.



A.

Date of Conversion:

____________

B.

Conversion #:

 ____________

C.

Conversion Amount:

 ____________

D.

Conversion Price:  _______________

E.

Conversion Shares:  _______________ (C divided by D)

F.

Remaining Outstanding Balance of Note:  ____________*  

* Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents (as defined in the Purchase
Agreement), the terms of which shall control in the event of any dispute between
the terms of this Conversion Notice and such Transaction Documents.




Please transfer the Conversion Shares electronically (via DWAC) to the following
account:

Broker:  

Address:

DTC#:  

Account #:  

Account Name:  




To the extent the Conversion Shares are not able to be delivered to Lender
electronically via the DWAC system, deliver all such certificated shares to
Lender via reputable overnight courier after receipt of this Conversion Notice
(by facsimile transmission or otherwise) to:

_____________________________________

_____________________________________

_____________________________________




[Remainder of page intentionally left blank]














--------------------------------------------------------------------------------

Sincerely,




Lender:




ILIAD RESEARCH AND TRADING, L.P.




By: Iliad Management, LLC, it General Partner




     By: Fife Trading, Inc., its Manager







            By:

                   John M. Fife, President




 












